Citation Nr: 0921882	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to 
July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a back condition.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Board hearing at the RO in November 2006.  Unfortunately, a 
recording of the proceedings was not obtained.  The Veteran 
was notified of this in a May 2007 letter and given the 
opportunity to be rescheduled for another hearing, but the 
Veteran did not respond.

In August 2007, the Board remanded this case to obtain a VA 
medical opinion, which subsequently was provided.  However, 
the Board remanded this case again in April 2008 for another 
VA medical opinion to include full consideration of the 
service treatment records.  The Veteran also stated during 
the course of the Remand that he never received notice of the 
recording problems at his previous hearing or his hearing 
options and elected to have another Board hearing; so the 
April 2008 Remand directed that another hearing be scheduled, 
as well.
 
The Veteran testified before the undersigned Acting VLJ at a 
Board videoconference hearing in April 2009.  A transcript of 
the hearing is of record.  The requested development in the 
previous Remands also has been accomplished. 

Additional evidence was submitted by the Veteran's 
representative in May 2009 that had not been reviewed by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran, through his 
representative, waived RO jurisdiction over the new evidence.





FINDINGS OF FACT

The evidence clearly and unmistakably shows that the Veteran 
had a back condition that existed prior to service and was 
not aggravated by service.


CONCLUSION OF LAW

The presumption that the Veteran was of sound condition upon 
entry into service has been rebutted by clear and 
unmistakable evidence, and service connection for a back 
condition is not established. 38 U.S.C.A. §§ 1131, 1132, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that a back 
condition was incurred by his service with the United States 
Marine Corps from July 1985 to July 1989.  
Specifically, the Veteran stated that he had a lifting injury 
in service and that he injured his back when he was beaten up 
by three men.

Factual background

Service treatment records show the Veteran was assaulted by 
three men in November 1988, while he was running.  He 
suffered multiple kicks and punches to the head, face, and 
torso and had a loss of consciousness.   On physical 
examination in December 1988, he had multiple injuries, 
including a small contusion to the left mid back.  At the 
July 1989 discharge examination, the Veteran reported no 
recurrent back pain, swollen or painful joints, arthritis, or 
bone or joint deformity.  Clinical evaluation of the spine 
also was normal.

After service, an October 1996 private medical record notes 
the Veteran's reports of an old back injury while in the 
military.  His back reportedly started hurting one week prior 
but he indicated that he had been having back pain since 
1991.  The assessment was back strain.  

A July 2000 private medical record notes a bony narrowing of 
the lateral recesses at L5-S1 caused by osteophytic 
"lipping," which was found to be secondary to degenerative 
disc disease, even though the Veteran was only 33 years old.  
He subsequently had a laminectomy at L3, 4, and 5 with 
removal of hypertrophied ligamentum flavum and bilateral 
foraminotomies at L3-4, L4-5, and L5-S1 in July 2000.  

A December 2001 private x-ray of the thoracic spine notes 
syndesmophytes at T7-T8 and T8-T9 levels on the left side, 
which were found to be unusual considering the Veteran's age.  

X-ray examination in November 2007 also showed slight 
straightening of the lumbar curvature, which might be related 
to muscular spasm; mild disc space narrowing at L4-5 and L5-
S1; mild degenerative anterior osteophyte formation at 
multiple levels; a large, coarse, lateral syndesmophyte at 
L2-3; and facet hypertrophy most pronounced at L4-5 and L5-
S1.

As the record shows a current disability in the lumbar spine 
and thoracic spine and an in-service injury to the mid back, 
a VA medical examination was provided in November 2007 to 
determine whether these are related.  The examiner found that 
the Veteran's lumbar condition was not service-connected or 
aggravated by service.  Although the examiner indicated that 
he had reviewed the claims file, he noted that the service 
treatment records showed no evidence of treatment for a 
lumbar back condition in service; and thus that there was no 
evidence to indicate the Veteran had any problems with his 
back while in service.

After it was noted that the November 2007 examiner did not 
thoroughly review the service treatment records, another VA 
examination was provided in June 2008.  The examiner 
indicated that the claims file had been reviewed.  The 
Veteran reported that his back condition had its onset 
related to lifting in 1987, which was treated with non-
steroid anti-inflammatory drugs.  He had another episode in 
service related to lifting that was treated with the same 
management.  The Veteran also was involved in an incident, a 
fight, almost at the time of discharge in December 1988.  
Service treatment records showed multiple concussion and head 
trauma with normal cervical spine X-ray.  On the separation 
examination, the Veteran stated that he was in excellent 
health and made no mention of back pain.  The June 2008 VA 
examiner found that the current findings in the lumbar or 
thoracic spine were less likely as not (less than 50/50 
probability) caused by or a result of service.  The Veteran 
had degenerative disc disease with marked lumbar stenosis in 
congenital spinal stenosis (he was born with this stenosis) 
and the presence of syndemosphytes in the Veteran suggested a 
seronegative inflammatory arthritis leading to early 
degenerative disc disease.  

Per the medical literature, syndesmophyte is a type of bone 
outgrowth of the spine occurring in various diseases, 
including ankylosing spondylitis, alkaptonuria and 
enteropathic arthropathies (Crohn's disease, ulcerative 
colitis, Whipples disease).  In ankylosing spondylitis, 
ossification of the annulus fibrosus leads to development of 
a thin vertical outgrowth of bone that extends across the 
margin of the intervertebral disc.  Syndesmophytes occurred 
most commonly at the anterior and lateral aspects of the 
spine, particularly near the thoracolumbar junction.  They 
could be differentiated from spinal osteophytes by their 
shape and site of attachment to the vertebral edges (spinal 
osteophytes are triangular in shape and arise several 
millimeters from the discovertebral junction) and from the 
nonmarginal paravertebral ossification of psoriatic arthritis 
and Reiters syndrome (located at a distance from the 
vertebral body and intervertebral disc).  The extensive 
formation of syndesmophytes was termed syndesmophytosis.

The June 2008 VA examiner found that, with regard to the 
episode of the physical assault resulting in mild 
lumbar/thoracic contusion and mostly facial and dental 
injuries, it was less likely to lead to degenerative disc 
disease or cause aggravation beyond the natural progression 
of the spine.

A private Certified Physician's Assistant at a neurosurgery 
clinic submitted a letter dated in April 2009 noting that the 
Veteran had been treated at the facility and had a known 
diagnosis of lumbar degenerative disc disease with stenosis 
at L3-L4, L4-L5, and L5-S1 with a lumbar herniated nucleus 
pulposus at L3-L4 and L4-L5.  The Veteran underwent a lumbar 
laminectomy at L3, L4, and L5 with bilateral foraminotomies 
in July 2000 but reported that he sustained injuries while in 
the military prior to surgical intervention that caused the 
onset of his symptoms.  The physician assistant found that 
although there was no way to definitively state the direct 
source of the Veteran's lumbar disc disease and lumbar 
degenerative changes, it was certainly possible that his 
symptoms occurred with the above-mentioned injuries while 
enlisted in military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1131.  For purposes of 
service connection pursuant to § 1131, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens. See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

An entrance examination is not of record.  As there was not a 
back condition noted on entrance examination, the presumption 
of soundness attaches and can only be rebutted by clear and 
unmistakable evidence demonstrating that a back condition 
existed before service and was not aggravated by service. 
Wagner, supra.

The June 2008 VA examiner found that the Veteran had a 
congenital spinal stenosis that he was born with.  In light 
of this medical evidence, the Board concludes that the 
Veteran had a back condition that clearly and unmistakably 
existed before service.

Having found that there is clear and unmistakable evidence 
that a back condition preexisted service, the Board will also 
consider whether there is also clear and unmistakable 
evidence that the disability was not aggravated by service.

The November 2007 VA opinion is not accepted as probative 
medical evidence, as the examiner did not review all the 
relevant medical evidence when he made his assessment on the 
etiology of the lumbar spine disability, specifically, the 
evidence of injury to the lumbar spine in service. 

The April 2009 statement from the private Certified 
Physician's Assistant also is not considered probative 
medical evidence, as he did not indicate a review of relevant 
medical evidence, particularly the fact that the Veteran had 
a pre-existing medical condition in his back.  Also, the 
physician's assistant did not offer a definitive statement, 
but rather stated that it was "possible" that the Veteran's 
lumbar spine disability was related to his service.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

As noted above, the June 2008 VA examiner found that the 
Veteran's preexisting back condition was not incurred in or 
aggravated by service and that while the Veteran sustained 
serious injury when he was beaten up, the injury to the back 
was minimal.  The examiner also noted that at discharge from 
service, the Veteran did not report any back problems. 

The Board finds the June 2008 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that a VA 
examiner is competent to render a medical opinion as to the 
etiology of the Veteran's current back disorder.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
June 2008 VA examiner reviewed the Veteran's service 
treatment records as well as current private medical records 
and discussed all relevant evidence regarding the Veteran's 
back disorder.  The examiner provided reasons and bases for 
his/her conclusion and pointed to evidence which supported 
the conclusion.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

While there is current medical evidence of a back condition, 
given the evidence of record, the Board finds that service 
connection for a back condition is not warranted.  The June 
2008 VA examiner indicated that the Veteran had a back 
condition that preexisted service and that it was not 
aggravated by his service in the military.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The opinion 
of the June 2008 VA examiner is highly probative and 
outweighs the other evidence of record, including the 
Veteran's testimony and contentions.  Although this case 
contains medical opinions supporting the Veteran's claim, the 
Board finds that the June 2008 VA medical examiners opinion 
to be more probative, for reasons described above.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a back condition.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice was provided in March 2006 and October 2007 and 
the claim was readjudicated in supplemental statements of the 
case dated in December 2007 and July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the back disability, and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to service connection for a back condition is 
denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


